Title: From John Adams to Robert Duncan, 4 June 1789
From: Adams, John
To: Duncan, Robert



Sir—
New York June 4th 1789—

I have received your letter of the 28th of May with an other from Mr Lovell—It is difficult to say any thing in answer to either of these Letters, because it is yet undetermined what Employments there will be & who will have the disposal of them—The President alone must judge in the first instance of the merits and Qualifications of every Candidate for any of the most important Offices; and to him therefore all applications must be made—many other employments may be left to be filled by the Heads of their Departments—you will see by the public proceedings of Congress what arrangements will be made and take your measures accordingly—in the mean time it may not be improper to acquaint the President with your views & wishes.
I am Sir with Esteem / Your most Obedt Servant
John Adams